internal_revenue_service department of the treasury index no po box ben franklin station washington dc person to contact telephone number rater repiv to date cc dom p st plr-111788-98 oct legend this is in reply to your letter dated date in which you requested a ruling concerning the qualification of certain interest payments as an expense of administration that is deductible under sec_2053 of the internal_revenue_code decedent a resident of mississippi died testate in survived by four children and several grandchildren at the time of his death decedent owned over percent of the outstanding_stock in m corporation a closely_held_corporation the value of the m corporation stock owned by decedent at his death comprised no less than percent of the value of his gross_estate in addition to the stock owned outright decedent was also vested with additional shares of m corporation stock in that company's employee stock_option ownership plan publicly traded on the nasdaq exchange m corporation stock is under the terms of decedent's will after establishing a_trust for the benefit of his grandchildren funded to the extent of decedent's available generation-skipping_transfer_tax_exemption his residuary_estate passed in equal shares to his children decedent's executors mississippi uniform trustees' powers law through article seventh of decedent's will confers upon all powers enumerated in the section of the mississippi trusts_and_estates laws provides that unless the will otherwise provides and subject_to subsection connection with the settlement of a decedent's_estate including - charged against the principal of the estate not applicable here all expenses_incurred in interest and penalties concerning taxes miss code ann shall be section of the mississippi uniform trustees’ powers law provides that the trustee has all powers conferred upon him by the provisions of this article unless limited in the trust instrument any part of this article by reference any instrument which is not a_trust may incorporate section provides that from time of creation of the trust until final distribution of the assets of the trust a trustee has the power to perform without court authorization every act which a prudent man would perform for the purposes of the trust including but not limited to the powers specified in subsection remedies set forth in section mississippi code of of this section and those powers rights and in the exercise of his powers including the powers granted by this article a trustee has a duty to act with due regard to his obligations as a fiduciary x to borrow money to be paid from trust assets or otherwise miss code ann and the executors propose to borrow sufficient funds to pay the the executors will petition the federal and state estate_taxes appropriate local court for approval to borrow the necessary funds from a commercial bank the loan will provide for annual payment of both interest and principal over a specified term of years that does not exceed seven years at a fixed rate of interest the note will also provide that principal and interest may not be prepaid in the event of a default the note will provide that the entire_interest that would have been paid under the full term of the note will be accelerated and the total interest will be due and payable at the time of default the estate requests a ruling that a deduction may be claimed on a federal estate_tax_return for the total amount of interest o s that will be paid over the term of the installment loan as an administration expense under sec_2053 sec_2001 imposes a tax on the transfer of the taxable a citizen or resident of the estate of every decedent who is united_states sec_2051 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined in part by deducting from the value of the gross_estate the deductions provided for under sec_2053 sec_2053 allows a deduction from the value of the gross_estate for such amounts of administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_2053 provides that for decedents dying after date no deduction shall be allowed for any interest payable under sec_6601 on any unpaid portion of the federal estate_tax for the period during which an extension of time for payment of the tax is in effect under sec_6166 sec_20_2053-1 of the estate_tax regulations provides in part that for purposes of sec_2053 the term allowable by the laws of the jurisdiction means allowable by the law governing the administration of decedents' estates sec_20_2053-3 provides that amounts deductible from a decedent's gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate that is collection of assets payment of debts and distribution_of_property to persons entitled to it the expenses contemplated are only expenses that attend the settlement of the estate and the transfer of the property of the estate to the individual beneficiaries or to a trustee expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions in the this regulation imposes a separate federal requirement that expenses must be actually and necessarily incurred in order to be deductible and in addition must satisfy the statutory requirement that the expense be allowable under local law 125_f3d_339 6th cir sec_20_2053-1 provides that an item may be entered on a return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty see ae and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate if the amount of the liability was not ascertainable at the time of final audit of the return by the district_director and as a consequence it was not allowed as a deduction in the audit and subsequently the amount of the liability is ascertained relief may be sought by a petition to the tax_court or a claim_for_refund as provided by sec_6213 and sec_6511 respectively in revrul_84_75 1984_1_cb_193 in order to avoid a therefore interest incurred on the loan is deductible forced sale of estate assets the executor borrowed funds to pay the estate_tax the revenue_ruling concludes that because the loan was obtained to avoid a forced sale of estate assets the loan was reasonably and necessarily incurred in administering the estate as an expense of administration under sec_2053 however because the estate's obligation to make payments on the loan could be accelerated because for example the estate might prepay the loan or the estate might default the amount of interest the estate might pay in the future is uncertain within the meaning of sec_20_2053-1 concludes that the interest is deductible by the estate only after it accrues and any estimated amount of interest to accrue in the future is not deductible 1980_2_cb_278 holding that interest incurred when payment of tax is deferred under sec_6166 prior to the enactment of sec_2053 is deductible only as the interest accrues since the tax_liability could be prepaid at any time see also revrul_80_250 accordingly the ruling years percent per year payable in one single payment of both in estate of graegin v commissioner tcmemo_1988_477 the executors of the decedent's_estate borrowed funds from the decedent's closely-held corporation to pay the estate's federal estate_tax liability the loan which had been approved by the appropriate local court was evidenced by a note bearing interest at interest and principal at the end of prohibited the prepayment of principal or interest the term of the note was calculated to coincide with the surviving spouse's life expectancy because at that spouse's death the funds from her trust along with the dividends_paid over the term of the note would be available to satisfy the obligation decedent's_estate deducted the full amount of the single interest payment due on maturity of the note in years as an expense of administration under sec_2053 the court concluded that the loan was reasonably and necessarily incurred in the administration of the estate in view of the terms of the loan interest and principal due at the year term with prepayment of principal and interest prohibited the entire amount of the interest on the note was deductible as an administration expense further the court concluded that the note the the court also concluded that the note was a genuine indebtedness and that in view of the terms of the note the amount of the interest to be paid was ascertainable with reasonable certainty and would be paid under of the mississippi code annotated interest_expense concerning taxes incurred in the administration of the estate can be a proper estate administration expense accordingly in view of the terms of the loan we conclude that a deduction may be claimed on the form_706 for the entire amount of the post-death interest_expense to be incurred by the estate provided the expense is necessarily incurred in the administration of the estate within the meaning of sec_20_2053-3 and is allowable under local law whether the interest_expense will be necessarily incurred in the administration of the estate is a factual determination and we are specifically not ruling on this issue this ruling is conditioned on the estate obtaining approval for the proposed transaction from the appropriate local court as represented except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries george masnj assistant té6 the branch chief branch enclosure copy for sec_6110 purposes
